               Case 1:15-cv-01939-NYW Document 212
                                               210 Filed 10/02/18
                                                         08/10/18 USDC Colorado Page 1 of 5
127(,7,6<2855(63216,%,/,7<726(77+(7,0($1<78(6'$<:('1(6'$<257+856'$<$725$0)25
         $33($5$1&(%()25(7+(&/(5.)257$;$7,21

$25HY%LOORI&RVWV
86'&&ROR9HUVLRQ±)XUWKHU5HY

                                                                               BILL OF COSTS
                                                                                            DISTRICT
                     United States District Court                                                                          DISTRICT OF COLORADO
                                                                                            DOCKET NO.
Zachary Chesser                                                                                             1:15cv01939-NYW
   v.
                                                                                            MAGISTRATE CASE NO.
Director, Bureau of Prisons
           Judgment having been entered in the above entitled action on     August 7, 2018
           against   Plaintiff Zachary Chesser                                                        UNI
                                                                                                          the clerk is requested to tax the following as costs:
                                                                               BILL OF COSTS              TED
                                                                                                                ST     FIL
                                                                                                                          E
           Fees of the clerk                                                                                 DEN ATES D D              $
                                                                                                                 VER      IST
                                                                                                                      ,C     R IC
                                                                                                        FRE Oct. 2 OLOR T COU $
                                                                                                    JEF
           Fees for service of summons and complaint                                                          YP       ,       A      RT
                                                                                                                  . CO 201 DO
                                                                                                                      LW    8
                                                                                                                         ELL
           Fees of the court reporter for all or any part of the transcript necessarily obtained for use in the case         , CL      $
                                                                                                                                  ERK

           Fees and disbursements for printing                                                                                                             $                   78.60
                                                                                                                                                                                        ✓

           Fees for witnesses (itemized on reverse side)                                                                                                   $


           Fees for exemplification and copies of papers necessarily obtained for use in the case                                                          $


           Docket fees under 28 U.S.C. § 1923                                                                                                              $


           Costs incident to taking of depositions                                                                                                         $                 2,252.20   ✓

           Costs as shown on Mandate of Court of Appeals                                                                                                   $


           Other costs (Please itemize)                                                                                                                    $




           3OHDVHUHYLHZDQGFRPSO\ZLWK'&&2/2/&LY5

           (See Notice section on reverse side)                                                                                                                                         ✓
                                                                                                                            TOTAL             $                           2,330.80
                                                                             DECLARATION
              I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the services for which fees
           have been charged were actually and necessarily performed. A copy hereof was this day mailed with postage fully prepaid thereon to:

           Signature of Attorney        /s/ Susan Prose
           Print Name                                                                              Phone Number
                         Susan Prose                                                                                  303-454-0100

           For:           Director, Bureau of Prisons                                              Date               8/10/2018
                         Name of Claiming Party

                                                                                                                            October 2, 2018 at 8:40 a.m.
Please take notice that I will appear before the Clerk who will tax said costs Date and Time September                                            18, 2018 at 9:00am
on the following day and time: Appearance by defense counsel in
Costs are hereby taxed in the following amount and included in the judgment: Amount Taxed $ 2,330.80
                                       person, appearance by telephone
                                       by Plaintiff, through Case      (BY) DEPUTY CLERK
CLERK OF COURT
                                                                                    s/ Edward P. Butler
JEFFREY P. COLWELL                     Manager.                        DATE:        Oct. 2, 2018

 Please note: The clerk's notes are in red.
Case 1:15-cv-01939-NYW Document 212
                                210 Filed 10/02/18
                                          08/10/18 USDC Colorado Page 2 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 15-cv-01939-NYW

 ZACHARY A. CHESSER,

        Plaintiff,

 v.

 DIRECTOR, BUREAU OF PRISONS,

        Defendant.


                         DEFENDANT’S EXPLANATION OF COSTS



 I.     Explanation for seeking costs for copies

        Amount per copy

        Defendant seeks $.10 per page for copies. Defendant notes that the Court charges $.50
 per page for copies. See http://www.uscourts.gov/services-forms/fees/district-court-
 miscellaneous-fee-schedule.

        Copies for service copies under Fed. R. Civ. P. 5

         Defendant served Mr. Chesser with copies of filings under Federal Rule of Civil
 Procedure 5. Costs for service of copies under Rule 5 are taxable as costs. See, e.g., Smith v.
 Sec’y, Florida Dep’t of Corr., 598 F. App’x 738, 739 (11th Cir. 2015)

         Defendant does not seek costs for every service copy sent to Mr. Chesser, but only for
 key filings totaling 786 pages, totaling $78.60 in costs. The following table sets forth these
 pages:
    Case 1:15-cv-01939-NYW Document 212
                                    210 Filed 10/02/18
                                              08/10/18 USDC Colorado Page 3 of 5

                                                                            Plaintiff stated the following general
                                                                            objections:

                                                                               • Reasonableness (lack thereof) regarding
                                                                                 the number and per-page cost of
                                                                                 photocopies,
      Doc.     Document                                           Pages        • Reasonableness (lack thereof) re: the
                                                                                 overall cost of the deposition, esp. in
       42      Defendant’s Motion to Dismiss Second                  71
                                                                                 comparison with depositions taken in
               Amended Complaint and Exhibits                                    other cases,
       44      Defendant’s Motion to Stay Discovery                  13        • Plaintiff's ability to pay a judgment for
       67      Defendant’s Motion to Dismiss Third                  194          costs, and
               Amended Complaint and Exhibits                                  • Improper conduct by Defendant over the
       73      Defendant’s Reply in Support of Motion                11          course of the case.
               to Dismiss                                                    Regarding the costs incurred for
       85      Defendant’s Response to Plaintiff’s                  108      photocopying, the clerk verified the page
               Motion for TRO and Preliminary                                numbering as being accurate; Defense
               Injunction                                                    counsel verified that $.10/page is a reduction
                                                                             from its standard internal charge of $.20/page.
       145     Defendant’s Answer                                    11
                                                                             The clerk finds the charge to be reasonable,
       181     Defendant’s Motion for Summary                       307      and necessity to send paper copies to an
               Judgment                                                      unrepresented litigant as its obligation under
       198     Defendant’s Response to Plaintiff’s                   60      Fed. R. Civ. P. 5(b)(2)(C) and District of Colo.
               Motion for Summary Judgment                                   Local Rule D.C.COLO.LCivR 5.1.
       200     Defendant’s Reply in Support of Motion                11     Regarding the inability or difficulty of Plaintiff
               for Summary Judgment                                         to pay a costs award, the Clerk does not and
                                               TOTAL                786     cannot take that factor into account, is a matter
                                                                            for the discretionary authority of the court, and
                                                                            costs are specifically awardable by statute
                                                                            against in forma pauperis prisoner parties - 28
      II.     Explanation for seeking deposition costs                      U.S.C. § 1915(f)(1). See also Olsen v. Coleman,
                                                                            997 F.2d 726, 728 (10th Cir. 1993).
              Defendant incurred deposition costs relating to the deposition of Mr. Chesser. Defendant
      utilized this transcript in its motion for summary judgment. The invoice for this deposition in the
      amount of $2,252.20 is attached.

              Respectfully submitted on August 10, 2018.
Regarding the costs incurred for the $2,252.20
deposition of Plaintiff, the cost exceeds a usual one-day
                                                                  ROBERT C. TROYER
deposition, but two factors increased the amount:
                                                                  United States Attorney
- a high number (585) pages of exhibits. The clerk finds the
exhibits to be necessary in light of the need to verify authenticity s/ Susan Prose
of documents by a witness in the course of a deposition, and the
subject matter of the underlying case required extensive use of
                                                                     Susan Prose
documents.                                                           Assistant United
                                                                                   States Attorney
                                                                  1801 California Street, Suite 1600
- the cost of travel of the court reporting service from Denver   Denver, CO 80202
metro area to Florence, CO. Defense counsel explained, to the
clerk's satisfaction, that bidding procedures are necessary for   Telephone: 303-454-0100
the U.S. Attorney's office to contract with a court reporting     Fax: 303-454-0404
service, and the bid award and contract was made with the         E-mail: susan.prose@usdoj.gov
Javernick & Stenstrom company based in Aurora, Colorado.

The clerk finds the deposition charges to be necessary and         Counsel for the Federal Bureau of Prisons
reasonable. No video deposition was taken, the per/page rate of      Finally, regarding Plaintiff's objection to Defendant's
$3.55/page is lower than the U.S. District Court's authorized rate
                                                                     improper conduct during the course of the case, that
of $3.65/page for its staff court reporters (see http://
www.cod.uscourts.gov/Portals/0/Documents/Orders/
                                                                     is a matter reserved for the Court's decision and
                                                               2     discretion.
Max_Transcript_Rates_2018.pdf), and the deposition itself was
necessary in that the deposition of the principal party-litigant
and was used extensively in the dispositive Motion for Summary
Judgment of the defendant.
     Case 1:15-cv-01939-NYW Document 212
                                     210 Filed 10/02/18
                                               08/10/18 USDC Colorado Page 4 of 5



                                                    Clerk: Authorized bidder of
                                                    U.S. Attorney's Office for
                                                    certified reporting services.




                                                              RE:
                                                            Chesser v. Director, BOP
                                                            United States District Court
                                                            District of Colorado
                                                            Civil Action No. l5-CV-01939-NYW




                FDepo            Deposition of ZACHARY A. CHESSER                          OK
                                 Original Transcript Preparation
                                 January 16,2018
                Fe-Transcript    e-Transcript - final
                                 Exhibits Scanned                                               OK
               Exhibits Sca...
               Index Tabs        Index Tabs
               AF-GOV            Appearance Fee-Government
               FMileage          Federal Mileage Florence, CO    OK
               Rough Draft       Rough Draft Transcript - No Charge
               Fe-Transcript     e-Transcript - rough draft - No Charge




Interest will be charged at the rate of 1.5%o per month on any                                  ✓
amount not paid within 30 days.
Case 1:15-cv-01939-NYW Document 212 Filed 10/02/18 USDC Colorado Page 5 of 5




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                         Civil Action No. 15-cv-01939-NYW
          ZACHARY A. CHESSER v. DIRECTOR FEDERAL BUREAU OF PRISONS

                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 2, 2018, I electronically filed the Taxation of Costs
 document in this case through the U.S. District Court’s Case Management / Electronic Case
 Filing (CM/ECF) system, which will send notification of such filing to the following e-mail
 addresses of CM/ECF registrants:


 David Z. Moskowitz                                  Susan Begesse Prose
 U.S. Attorney's Office-Denver                       U.S. Attorney's Office-Denver
 1801 California Street                              1801 California Street
 Suite 1600                                          Suite 1600
 Denver, CO 80202                                    Denver, CO 80202
 303-454-0328                                        303-454-0100
 Email: david.moskowitz@usdoj.gov                    Fax: 303-454-0407
                                                     Email: susan.prose@usdoj.gov
 James Peter Wiencek , III
 Federal Correctional Complex-Florence
 Legal Services
 P.O. Box 8500
 5880 State Highway 67 South
 Florence, CO 81226
 719-784-5218
 Fax: 719-784-5285
 Email: jwiencek@bop.gov



      I also hereby certify that this document has been sent by U.S. Mail to the following non-
 CM/ECF participant:

 Zachary A. Chesser
 #76715-083
 FLORENCE HIGH
 U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 7000
 FLORENCE, CO 81226


        Dated this 2nd     day of October, 2018 in Denver, Colorado.

                                              s/ Edward Butler
                                              Deputy Clerk
